Citation Nr: 1409784	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-39 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability secondary to service-connected status post-total left knee replacement.

4.  Entitlement to service connection for a bilateral hip disability secondary to service-connected status post-total left knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from May 1970 to April 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing.  A transcript is associated with the claims file.

The Board has reviewed the physical and the Virtual VA claims files.

The issues of entitlement to service connection for bilateral hearing loss, a low back disability secondary to service-connected status post-total left knee replacement, and a bilateral hip disability secondary to service-connected status post-total left knee replacement are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has tinnitus that resulted from in-service traumatic noise exposure while firing weapons and working as an aviation ordnance man on the flight line, often without available hearing protection.  Transcript of Record p. 4.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has a current diagnosis of tinnitus and his injury-traumatic noise exposure-is conceded based on his military occupational specialty (MOS) of aviation ordnance man.  Further, the Veteran is competent to report that his current tinnitus began 6-7 years into his active service in the USMC, as he has personal knowledge and ringing in the ears is capable of lay observation.  Transcript of Record pp. 4, 8; Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377, 1377 n.4 (Fed. Cir. 2007).

As this decision represents a full grant of the benefits on appeal, discussion of VA's duty to notify and assist is unnecessary.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

ORDER

Service connection for tinnitus is granted.


REMAND

A.  Bilateral hearing loss.

The August 2009 VA examiner did not address prior pertinent medical evidence.  The examiner failed to consider two in-service audiograms, in which the left ear decibel threshold at 500 Hertz was 25.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is between 0 and 20 decibels and a threshold above 20 decibels indicates some degree of hearing loss); see January 1972, June 1975 audiograms.  Further, the examiner did not comment on the significance of a March 2009 VA audiologist's opinion that military noise exposure is more likely as not a contributing factor in the Veteran's bilateral hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301, 304 (2008).  

In addition, the examiner did not comment on the Veteran's report in March 2009 VA treatment records that his hearing loss has been gradual.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that lay evidence is competent to establish features or symptoms of injury or illness).  

B.  Low back disability and bilateral hip disability.

The July 2009 VA examiner's opinion that there was no way the Veteran's low back or bilateral hip conditions could be "related to" his service-connected status post-total left knee replacement is inadequate.  The medical basis for the opinion is unclear; the examiner did not examine the Veteran's low back or bilateral hips, yet stated that there was no medical documentation of a low back or hip condition.

In addition, the Veteran reported that he is receiving benefits from the Social Security Administration (SSA) for disability related to his back and his hip, but the claims file currently contains no SSA records.  Transcript of Record p.13.  

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should obtain any outstanding medical records, including from the VA, dated since September 2010.

2. The RO or AMC should obtain any relevant decision of the SSA pertaining to the Veteran's award of benefits as well as any supporting medical records upon which that decision was made.

3. Then, obtain an addendum opinion from a VA audiologist to determine the nature and etiology of any current bilateral hearing loss.  Provide the audiologist with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already in the claims file.  The audiologist should review the claims file and this Remand, perform all indicated studies, and report any findings in detail. 

Then, the audiologist should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hearing loss is etiologically related to an in-service injury, disease, or event, to include the Veteran's conceded in-service traumatic noise exposure.

The opinion must include the medical basis for any diagnoses and a complete medical rationale.  The examiner should comment on the significance, if any of January 1972 and June 1975 in-service audiograms in which the left ear decibel threshold at 500 Hertz was 25; a March 2009 VA audiologist's opinion that military noise exposure is more likely as not a contributing factor in the Veteran's bilateral hearing loss; and the Veteran's report in March 2009 VA treatment records that his hearing loss has been gradual.  Please consider the Veteran's statements regarding the onset and duration of his symptoms.

4. Then, schedule the Veteran for an examination, by an examiner with sufficient expertise, regarding whether any current low back or bilateral hip disability is etiologically related to his active service or to a service-connected disability.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already in the claims file.  The examiner should review the claims file and this Remand, perform all indicated studies, and report any findings in detail. 

Then, the examiner should provide an opinion regarding:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is etiologically related to an in-service injury, disease, or event, to include bending over aircraft to load bombs and rocket pods, and marching;

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability is (1) proximately due to the Veteran's service-connected status post-total left knee replacement, or (2) permanently worsened (aggravated) by the Veteran's service-connected status post-total left knee replacement. 

c) whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hip disability is etiologically related to an in-service injury, disease, or event; and

d) whether it is at least as likely as not (a 50 percent or greater probability) that any current bilateral hip disability is (1) proximately due to the Veteran's service-connected status post-total left knee replacement, or (2) permanently worsened (aggravated) by the Veteran's service-connected status post-total left knee replacement

The opinion must include the medical basis for any diagnoses and a complete medical rationale.  Please consider the Veteran's statements regarding the onset and duration of his symptoms.

5. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


